Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin G. Latimer appeals the district court’s order dismissing his complaint against the Internal Revenue Service under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Latimer v. IRS, No. 3:12-cv-00219-MOC-DCK, 2012 WL 1673623 (W.D.N.C. April 10, 2012). We deny Latimer’s motions for appointment of counsel and for summary judgment, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.